Name: 96/368/EC: Commission Decision of 14 June 1996 on a Community financial contribution to measures to control foot-and-mouth disease in Albania (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  economic policy;  health;  Europe;  United Nations
 Date Published: 1996-06-19

 Avis juridique important|31996D036896/368/EC: Commission Decision of 14 June 1996 on a Community financial contribution to measures to control foot-and-mouth disease in Albania (Text with EEA relevance) Official Journal L 145 , 19/06/1996 P. 0019 - 0019COMMISSION DECISION of 14 June 1996 on a Community financial contribution to measures to control foot-and-mouth disease in Albania (Text with EEA relevance) (96/368/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 13 thereof, Whereas foot-and-mouth disease has broken out in Albania; whereas the outbreaks, in the Korce region, constitute a direct threat to the Community and in particular to Greece; Whereas a joint Community/FAO inspection team visited Albania in order to examine the situation; whereas the inspection team concluded that the Albanian authorities should be given financial assistance in controlling the disease; Whereas the doses of vaccine required adequately to protect the animals concerned should be made available to the Albanian authorities; Whereas the Community should cover part of the costs of vaccination; Whereas the measures provided for in this Decision are to be implemented in cooperation with the FAO European Commission for the Control of Foot-and-Mouth Disease; whereas the costs of carrying out vaccination will in the first instance be covered by Fund No 911100/MTF/INT/003/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The Commission, in cooperation with the FAO European Commission for the Control of Foot-and-Mouth Disease, shall take the necessary steps to make available to the Albanian authorities: - an initial both of 200 000 doses of vaccine to protect animals of susceptible species (cattle, pigs, sheep and goats) against the virus identified in Albania, - a second batch of 400 000 doses of the vaccine referred to in the first indent. 2. The Community shall cover the total cost of the measures referred to in paragraph 1 (up to a maximum of ECU 600 000). Article 2 1. The Community shall cover 50 % of the cost of vaccination measures carried out by the Albanian authorities under the control of the FAO European Commission for the Control of Foot-and-Mouth Disease and the Community. 2. The measures referred to in paragraph 1 shall include, inter alia, the purchase and supply of: - the material necessary for vaccination (syringes, material for the cold chain, protective clothing, etc.), - disinfectants, - marks for animals. 3. For the purposes of this Article, the Commission shall reimburse Fund No 911100/MTF/INT/003/EEC for the expenditure incurred in carrying out the vaccination measures referred to in paragraph 1 (up to a maximum of ECU 10 000). Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 June 1996. For the Commission Franz FISCHLER Member of the Commission